 



Exhibit 10.17

 



COMMERCIAL LEASE AGREEMENT

 

This Commercial Lease Agreement (“the Agreement”) is made as of July 16, 2018
(the “Effective Date”) between SWL Properties LLC, a Missouri limited liability
company (“Landlord”), having its principal place of business at 19 Worthington
Access Drive, Maryland Heights, MO 63043 and Cardinal Laboratories LLC, an
Indiana limited liability company (“Tenant”), having its principal place of
business at 19 Worthington Access Drive, Maryland Heights, MO 63043
(hereinafter, Landlord and Tenant are each individually referred to as a “Party”
and collectively as the “Parties”). This Agreement sets forth the terms and
conditions under which the Landlord agrees to lease property to the Tenant as
set forth herein. Landlord represents to Tenant that, as of the Effective Date
hereof, it will have terminated that certain Commercial Lease Agreement dated
November 1, 2015 by and between Landlord and Seventh Wave Laboratories LLC, a
Delaware limited liability company, which previously encumbered the Premises.

 

WITNESSETH:

 

1.       Demised Premises. For and in consideration of the rents, covenants and
agreements hereinafter mentioned and hereby agreed to be paid, kept and
performed by Tenant. Landlord does hereby lease, demise and let to Tenant and
Tenant does lease and take from Landlord for the Term and on the terms and
conditions set forth in this Agreement, the following described demised premises
and all improvements thereon (the “Premises” or “Demised Premises”) located in
St. Louis County, Missouri:

 

19 Worthington Access Drive, Maryland Heights, Missouri, 63043

 

The terms “Premises” and “Demised Premises” mean and include the land and
building thereon.

 

2.       Term.

 

(a)       The term of this Agreement (the “Term) shall be for a period of seven
(7) Lease Years commencing on the Effective Date (the “Original Term”). The
first “Lease Year” under this Agreement shall be the approximately twelve (12)
calendar month period commencing on the Effective Date and ending on the last
day of the twelfth (12th) month following the Effective Date, with each
subsequent twelve (12) month period being a Lease Year. The word “Term” wherever
used in this Agreement shall mean the Original Term and any Renewal Term, unless
the context otherwise requires.

 

(b)       The Term of this Agreement shall automatically be extended for two (2)
successive seven (7) year renewal terms (each, a "Renewal Term"), unless this
Agreement is terminated by Tenant by sending written notice of termination to
Landlord at least one hundred and eighty (180) days prior to commencement of any
Renewal Term.

 

1 

 

  

3.       Rent. Tenant agrees to, and shall pay to Landlord annual cash rental
(the “Annual Base Rent”) as follows:

 

(a)       For the Term, the Annual Base Rent shall be paid by Tenant as set
forth on Exhibit “A” attached hereto and incorporated herein by reference.

 

(b)       The Annual Base Rent for each Lease year shall be paid in monthly
installments equal to one/twelfth (1/12th) of the Annual Base Rent applicable
for such Lease year. The Annual Base Rent shall be paid in such monthly
installments in advance on the first day of each calendar month during the Term.
In the event that any monthly installment of the Annual Base rent is not paid by
the tenth (10th) day of the calendar month, then the unpaid monthly installment
shall bear interest at the annum rate of ten percent (10%) from the due date
thereof until paid ("Interest Rate"), which interest charge Tenant shall pay to
Landlord on demand as additional rent due hereunder. Rent for any fraction of a
month at the commencement or expiration of the Term shall be prorated on a per
diem basis for such partial month.

  

4.       Use of Premises. The Premises may only be used and occupied by Tenant
for laboratory purposes and other uses related thereto or incidental to such
purpose, including without limitation, storage and office uses, and no other use
of the Premises shall be permitted without Landlord’s prior written consent,
which consent shall not be unreasonable withheld.

 

5.       Taxes.

 

(a)       Tenant shall pay at least five (5) business days before the due date
all real estate taxes, assessments, and similar payments, which shall during the
Term be levied, assessed or imposed by any governmental body upon the Demised
Premises directly to such governmental body; provided that Landlord shall
deliver to Tenant, at least thirty (30) days before due, a copy of any such tax
bill or invoice, and otherwise Landlord shall be responsible for paying directly
to the applicable governmental body all taxes for which Landlord does not
deliver an invoice to Tenant at least thirty (30) days prior to the due date of
such tax payment and Tenant shall reimburse Landlord for payment of such taxes,
assessments and similar payments within ten (10) days of Tenant’s receipt of
evidence of such payment.

 

(b)       Tenant shall pay promptly when due any and all taxes, assessments and
similar payments levied on Tenant’s personal property, improvements, equipment
or trade fixtures and any and all use taxes, sales taxes, license fees,
franchise taxes and other similar fees and taxes payable in connection with or
incidental to Tenant’s use and occupancy of the Premises or the conduct of
Tenant’s business operations and activities on the Demised Premises.

 

2 

 

  

6.       Utilities. Tenant shall contract for in its name and solely bear, pay
and discharge, without reimbursement from Landlord, all charges for utilities
consumed at the Demised Premises which shall include but not be limited to
electric service, storm service, telephone service and gas, water and sewer
service. All utility services provided and used by Tenant shall be separately
billed to Tenant by the utility company and Tenant shall open and maintain its
own account with each such company for each such service provided. Tenant shall
post any required deposit or bond to obtain and procure utility services.
Landlord shall have no liability to Tenant whatsoever arising out of or in
connection with or based upon the discontinuance of interruption of such utility
service except as provided herein.

 

7.       Insurance.

 

(a)       Tenant shall purchase and maintain, at its sole cost and expense, the
following insurance during the entire Term for the benefit of Tenant and
Landlord (as their respective interests may appear) with terms, coverages and in
companies reasonably satisfactory to Landlord, in the following amounts:

 

(1)       Fire and all standard extended coverage casualty insurance (the
“Casualty Insurance”) for the Premises (inclusive of the building and all
improvements), for the full insurable value thereof, and with loss of rental
income coverage; said Casualty Insurance to name the Landlord as the named
insured, with a loss payable clause in favor of any mortgagees designated by
Landlord, with loss thereunder payable to Landlord and the mortgagees, as their
respective interests may appear.

 

(2)       Commercial general liability insurance naming Landlord and any
mortgagees designated by Landlord as additional insureds, with coverage for any
loss, cost, damage or liability on account of bodily injury, including death,
property damage occurring on or about the Demised Premises or the sidewalks or
ways adjacent thereto, premises/operations, products/completed operations and
contractual liability with combined single limits of not less than Two Million
($2,000,000) per occurrence, with additional umbrella coverage of not less than
One Million ($1,000,000).

 

(3)       Property insurance covering improvements in the Premises, furniture,
fixtures, equipment, inventory, merchandise and all other items of Tenant’s
property of kept, installed or maintained by Tenant on the Premises. Such
insurance shall be written on a "special causes of loss" form including but not
limited to the perils of fire, extended coverage, windstorm, vandalism,
malicious mischief, and sprinkler leakage for the full replacement cost value of
the covered items.

 

3 

 

  

(4)       Workers’ compensation insurance as required by law.

 

(b)       Tenant shall, prior to the commencement of the Term and thereafter
from time to time on Landlord’s request, furnish to Landlord certificates
evidencing such coverages. If available at no additional charge, Tenant shall
endeavor to cause its insurance company to cause such certificates to state that
such insurance coverage may not be changed or cancelled without at least thirty
(30) days prior written notice to Landlord. The insurance maintained by Tenant
shall be deemed to be primary insurance and any insurance maintained by Landlord
shall be deemed secondary thereto. All insurance carried by Tenant hereunder
shall be provided by insurance providers licensed in the State of Missouri and
have a rating of not less than A+ by A.M. Best or comparable rating.

 

(c)       Tenant shall comply with all applicable laws and ordinances, all
orders and decrees of court and all requirements of other governmental
authorities relating to Tenant's use of the Demised Premises, and shall not,
directly or indirectly, make any use of the Demised Premises which is illegal.

 

(d)       In the event Tenant fails to obtain or maintain any insurance required
to be maintained by Tenant hereunder, Landlord may obtain and pay for the
reasonable cost of such insurance and the amount so paid by Landlord shall
become due and payable by Tenant to Landlord as additional rent, and Tenant
shall pay such additional rent to Landlord immediately upon written demand from
Landlord for payment of such additional rent.

 

(e)       Landlord shall maintain at Landlord's sole cost and expense,
commercial general liability insurance naming Tenant as an additional insured,
with coverage for any loss, cost, damage or liability on account of bodily
injury, including death, property damage occurring on or about the Demised
Premises or the sidewalks or ways adjacent thereto, premises/operations,
products/completed operations and contractual liability with combined single
limits of not less than $2,000,000 per occurrence, with additional umbrella
coverage of not less than $1,000,000.

 

(f)       Notwithstanding anything to the contrary in this Lease, Landlord and
Tenant each hereby releases the other, its officers, directors, employees and
agents, from any and all liability or responsibility (to the other or anyone
claiming through or under them by way of subrogation or otherwise) for any loss
or damage covered by insurance which either party is required to maintain under
this Lease (but only to the extent of the net insurance proceeds payable under
such insurance policies), even if such loss or damage shall have been caused by
the fault or negligence of the other party, or anyone for whom such party may be
responsible. Landlord and Tenant shall each cause their insurance policies to
contain a clause or endorsement giving effect to the foregoing waiver so that
any such release shall not adversely affect or impair said policies or prejudice
the right of the releasor to recover thereunder. Landlord and Tenant each agrees
that any fire and extended coverage insurance policies, any commercial general
liability insurance policies, and any other insurance policies required to be
maintained hereunder will include such a clause or endorsement

 

4 

 

  

8.       Maintenance/Repair.

 

(a)       Except for Landlord's obligations set forth herein, including, without
limitation, subparagraph (b) below, Tenant agrees that it will, during the Term
hereof, at its own cost and expense, take good care of the entire Demised
Premises and each and every part thereof, keep and maintain all buildings and
improvements erected upon the Demised Premises, both outside and inside,
structural and non-structural, in good order and repair, and in a safe
condition, at Tenant’s sole cost and expense, making all repairs and
replacements which are necessary to so maintain said buildings and improvements,
so that at all times the said buildings and improvements shall be in good order,
condition, repair and replacement, reasonable wear and tear excepted. Without
limiting the foregoing, Tenant shall be responsible for maintaining, repairing
and replacing (x) all plumbing, electrical, mechanical and lighting equipment,
(y) bulbs, tubes, ballasts, non-structural interior walls, non-structural
portions of ceilings, windows, doors, signs, and plate glass, (z) HVAC and
mechanical facilities and equipment serving the Demised Premises, and (aa) all
pavement areas, landscaping, parking lot, sidewalks and drives servicing the
Demised Premises. Tenant’s routine maintenance responsibilities shall include
but not be limited to the following: (i) remove ice, snow and debris from the
walks, drives, and pavement areas; (ii) contract with an HVAC contractor to
perform regular HVAC maintenance a minimum of twice per year and in accordance
with commercially reasonable practices; (iii) landscaping and keeping of
grounds, (iv) painting of the interior and exterior of the building as necessary
during the Term, (v) sealing and striping the paved parking lot areas as
necessary during the Term. Notwithstanding the foregoing, Tenant shall not be
responsible for any maintenance or repairs made necessary by Landlord's acts or
omissions.

 

(b)       Notwithstanding anything to the contrary herein, Landlord shall, at
its own cost and expense, be responsible for necessary repairs and replacements
qualifying as capital expenditures, as determined in accordance with generally
accepted accounting principles (GAAP), of the roof system and exterior
structural walls (except for windows) of the Demised Premises, the footings and
foundations, the floor slab and other structural supports (including interior
structural walls) of the building, pavement areas, the parking lot, sidewalks
and drives servicing the Demised Premises, and the underground utility service
main lines outside of the exterior walls of the building located on the Demised
Premises; except if necessitated by the negligence of Tenant, its employees or
contractors, in which event Tenant shall be responsible. Landlord shall be under
no obligation to inspect the Demised Premises, and Tenant shall promptly report
in writing to Landlord any defective condition in or about the Demised Premises
known to it that Landlord is required to repair hereunder.

 

9.       Compliance with Laws. Landlord represents and warrants to Tenant that,
as of the date of this Agreement, the Demised Premises, including all buildings
and improvements located thereon, is in compliance with all applicable laws and
ordinances, all orders and decrees of court and all requirements of other
governmental authorities applicable to the permitted use of the Demised
Premises.. Landlord shall indemnify and hold harmless Tenant from any loss or
damage in connection with a breach of the foregoing representation and warranty
. Except as otherwise provided herein, Tenant shall, during the Term of this
Agreement, at its own expense, reasonably promptly observe and comply with all
laws, orders, statutes, regulations, ordinances and requirements of the federal,
state, county, city and other municipal governments, or any subdivisions
thereof, or quasi-government entities having jurisdiction over the Demised
Premises. Except with respect to Landlord's obligations hereunder, Tenant agrees
to pay all costs, expenses, claims, fines, penalties and losses that may arise
out of or be imposed because of the failure of Tenant to comply therewith.
Subject to Section 10, and except for Landlord's responsibilities as set forth
in this Lease, Tenant shall be responsible for all alterations, additions,
repairs and improvements to the Demised Premises which are required in order to
cause the Demised Premises to be in compliance with the requirements of any
permits or licenses required for Tenant’s conduct of its business activities at
and from the Demised Premises, and in compliance with applicable building codes
and occupancy requirements, and in compliance with the American with
Disabilities Act.

 

5 

 

  

10.       Alterations. Tenant may, from time to time, make or cause to be made
any interior, nonstructural alterations, additions or improvements to the
Demised Premises without Landlord's consent. The construction of interior walls
and interior doors shall be deemed nonstructural. Tenant may make interior,
structural, and exterior alterations, additions or improvements to the Demised
Premises only with Landlord's prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. Any request to make such
interior, structural or external alterations, additions or improvements shall be
deemed approved if not approved or otherwise acted upon within fifteen (15) days
following request for such approval. Landlord agrees to execute and deliver upon
Tenant's request any commercially reasonable instrument or instruments which may
be required by any public or quasi-public authority for the purpose of obtaining
any license or permit for the making of such alterations or improvements. Tenant
shall have the right to select the contractors and subcontractors of its choice
for Tenant's work, including alterations, and Landlord shall have no right to
review or approve Tenant's contractors or subcontractors. Prior to the
commencement of any such alterations which require Landlord's consent hereunder,
tenant shall send to Landlord, to the extent available, a complete copy of the
plans and specifications for such alterations, together with an explanation of
the nature of the alterations to be made and the cost thereof as estimated by
Tenant. All such alterations shall be performed and completed in a workmanlike
manner free from any liens and construction defects and in compliance with all
applicable laws. Tenant shall purchase and maintain such additional insurance
coverage as may be reasonably required by Landlord in connection with any such
alterations.

  

11.       Subletting and Assignment. Except for a Permitted Transfer (as defined
below), Tenant shall not assign this Lease, nor sublet or license, nor permit
the Demised Premises or any part thereof to be used by others, except in all
events upon the Landlord’s prior written consent first obtained in each
instance. Tenant shall have the right, without the consent of Landlord, to
assign this Lease or sublet all or any portion of the Premises to a Related
Party. "Related Party" means (1) an entity that controls, is controlled by, or
is under common control with Tenant, (2) a successor by merger, acquisition or
consolidation of Tenant or its parent or subsidiary, or (3) an entity acquiring
all or substantially all of the assets of Tenant, its parent or subsidiary. This
Lease may be assigned by Landlord, with prior notice thereof to Tenant; and upon
such assignment and assumption, the named Landlord shall be relieved of any
further obligations, liabilities and duties under this Lease for obligations,
liabilities and duties of Landlord first accruing or arising after the date of
such assignment or assumption.

  

12.       Mortgages/Subordination/Attornment. Within ninety (90) days after the
Effective Date, Landlord shall deliver to Tenant a recordable subordination,
non-disturbance and attornment agreement substantially in a mutually acceptable
commercially reasonable form (the "SNDA"), duly executed by Landlord and each
holder of a mortgage, ground lease or other encumbrance that could dispossess
Tenant's leasehold interest hereunder (collectively, "Mortgages") on or before
the date of this Lease, which SNDA provides that, in the event of a foreclosure,
sale under a power of sale, ground or master lease termination or transfer in
lieu of any of the foregoing or the exercise of any other remedy pursuant to any
such encumbrance, then (1) Tenant's use, possession and enjoyment of the Demised
Premises shall not be disturbed and this Lease shall continue in full force and
effect so long as no event of default (subject to any cure rights) on the part
of Tenant has occurred, and (2) this Lease shall automatically and
unconditionally become a direct lease between any successor to Landlord's
interest, as landlord, and Tenant as if such successor were the landlord
originally named hereunder. In the event Landlord fails to deliver to Tenant
such commercially reasonable SNDA with any such Mortgage holder within ninety
(90) days after the Effective Date, then, Tenant shall have the right to
terminate this Lease upon delivery of notice of such election to Landlord any
time thereafter but prior to Landlord's satisfaction of the conditions set forth
herein. At Landlord's option, this Lease shall become subordinate to the lien of
any Mortgage placed on the Premises after the date of this Lease, provided that
Landlord has delivered to Tenant a recordable SNDA in a mutually acceptable
commercially reasonable form, duly executed by Landlord and the holder of the
Mortgage.

 

6 

 

  

13.       Surrender Upon Termination of Term. At the expiration of the Term,
Tenant shall surrender the Demised Premises in as good condition as they were on
the Effective Date, reasonable wear and tear excepted. In the event that Tenant
or any party holding under Tenant shall holdover the Demised Premises beyond the
expiration of the Term, whether by limitation or forfeiture, such party shall
pay 150% of the Annual Base Rent hereunder during such holdover period.
Provided, however, that if Tenant shall remain in possession of the Demised
Premises beyond the expiration of the Term, then such possession shall, at the
option of Landlord, be as a month-to-month tenant at the same rent (base rent
and additional rent) as the last month of the Term, and all other terms and
provisions of this Lease shall be applicable.

  

14.       Default by Tenant. The occurrence of any one or more of the following
events shall constitute a default by Tenant under this Lease:

  

(a)       Tenant shall fail to pay any installments of Annual Base Rent,
additional rent or any other payment or reimbursement to Landlord required when
due and such failure continues for a period of ten (10) days after Tenant's
receipt of written notice thereof from Landlord;

  

(b)       Tenant fails to observe or perform or comply with any of the other
items, conditions, covenants or provisions of this Lease and such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant, provided, however, that if the nature of such default is such that the
same cannot reasonably be cured within a thirty (30) day period, Tenant shall
not be deemed to be in default if it shall commence such cure within such thirty
(30) day period and thereafter rectify and cure such default with due diligence
and continuity;

  

(c)       Tenant abandons any substantial portion of the Demised Premises;

  

(d)       Tenant shall: (1) apply for or consent to the appointment of a
receiver, trustee or liquidator of the Tenant or of all or a substantial part of
its assets, (2) become insolvent or admit in writing its inability to pay its
debts as they come due, (3) make a general assignment for the benefit of
creditors, (4) file a petition or an answer seeking reorganization or
arrangement with creditors or to take advantage of any insolvency law, or (5)
make a transfer in fraud of creditors; or

 

7 

 

  

(e)       Tenant shall fail to discharge any lien upon the Demised Premises for
which Tenant is responsible in violation of Section 24 hereof.

  

15.       Landlord’s Remedies Upon Tenant’s Default. Upon the occurrence of any
default by Tenant hereunder, the Landlord shall have the option to pursue any
one or more of the following remedies, in addition to any other remedies
provided by law or equity, upon notice to Tenant:

  

(a)       Enter upon and take possession of the Demised Premises by summary
eviction proceedings, or other court ordered legal process, expel, and remove
the Tenant and any other person who may be occupying the Demised Premises or any
part thereof (including changing or altering the locks and other security
devices) and remove and expel any personal property or trade fixtures located
therein in accordance with all laws. Such re-entry and/or repossession by
Landlord shall not terminate this Lease nor relieve Tenant of obligations under
this Lease, including its obligations to pay rent (whether or not the time for
payment of rent has been accelerated). In the event of such re-entry or
repossession by Landlord, Landlord shall also have the option to relet the
Demised Premises, at any commercially reasonable rent and for any term
reasonably obtainable and receive the rent therefore, in which event Tenant
shall be given credit for any rents that may arise by reason of such reletting
(after first deducting all repossession costs, brokerage commissions, legal
expenses, attorneys’ fees and all other expenses in cleaning, repairing and
altering the Demised Premises for reletting).

  

(b)       Forfeit and terminate the Lease forthwith. In the event of such
termination, Tenant shall immediately surrender the Demised Premises to
Landlord, and if Tenant fails to do so, Landlord may, to the extent permitted by
applicable law, enter upon and take possession of the Demised Premises pursuant
to court order and expel or remove Tenant and any other person who may be
occupying said Demised Premises or any part thereof and any personal property or
trade fixtures located therein.

  

(c)       If Tenant shall default in the performance of any of the agreements
herein contained to be performed by Tenant, Landlord may but shall not be
obligated to perform the same for the account of Tenant. Any reasonable amount
paid or reasonable expense or liability incurred by Landlord in the performance
of any such matter for the account of Tenant shall be deemed to be additional
rent and the same (together with interest thereon at the Interest Rate from the
date upon which any such expenses shall have been incurred) may, at the option
of Landlord upon written notice to Tenant, be added to any rent then due or
thereafter falling due hereunder, or shall be payable by Tenant immediately upon
demand from Landlord.

 

8 

 

  

Pursuit by Landlord of any of the foregoing remedies or any other remedy
provided by law or in equity shall not constitute a forfeiture or waiver of any
rent due to Landlord hereunder or of any damages accruing to Landlord by reason
of the violation by Tenant of any of the terms, provisions and covenants of this
Lease. Except as provided herein, in no event shall tenant be relieved from its
obligation to pay the Annual Base Rent, additional rent or any other amounts
payable by Tenant hereunder by reason of a surrender of possession, termination
of the Lease or in any other manner whatsoever, unless specifically agreed to in
writing by Landlord.

 

No waiver by Landlord or Tenant of any violation or breach of any of the terms,
provisions and covenants of this Lease shall be deemed or construed to
constitute a waiver of any other or subsequent violation or breach of any of the
terms, provisions and covenants of the lease, whether the same or of a different
nature. Forbearance by Landlord or Tenant to enforce one or more of the remedies
herein provided upon the event of default shall not be deemed or construed to
constitute a waiver of such default or any subsequent default.

 

16.       Default by Landlord. Landlord shall be in default of this Lease if
Landlord fails to perform any of its obligations under this Lease within
ten (10) days after receipt of written notice from Tenant specifying such
failure in the case of monetary obligations owed by Landlord to Tenant or
thirty (30) days after receipt of written notice from Tenant specifying such
failure in the case of non-monetary obligations, provided, however, that if the
nature of such default is such that it cannot reasonably be cured within such
period, then Landlord shall have such additional time as is reasonably required
to cure such default, provided that Landlord commences to cure the default
within such period and proceeds to complete such cure with diligence and
continuity. If Landlord fails to perform its obligations as set forth above or
in the event of an emergency, Tenant may, at its option, in addition to any
other remedies at law or equity, incur any expense necessary to perform the
obligations of Landlord specified in such notice on Landlord's behalf as
Landlord's agent (but Landlord shall remain responsible for such work), in which
event Landlord shall reimburse Tenant for any reasonable and actual costs
incurred by Tenant within fifteen (15) days after receipt of an invoice
therefor. If Landlord fails to pay such costs within fifteen (15) days after
receipt of an invoice therefor, then Landlord shall be in default hereunder and
Tenant may pursue all rights and remedies available hereunder and at law or in
equity. In the event that Tenant obtains a money judgment against Landlord, then
Tenant shall be entitled to deduct such amounts from the Annual Base Rent,
additional rent and other charges otherwise becoming due hereunder, together
with interest on the unpaid balance thereof at the Interest Rate from the date
originally due, provided that in any given month Tenant shall not offset a sum
greater than fifty percent (50%) of all charges due during such month.

 

9 

 

  

17.       Landlord’s Right to Inspect. Landlord and its duly authorized agents,
employees and contractors shall have access to the Demised Premises at all
reasonable times (after providing 24 hours advance notice to Tenant, except in
cases of emergency) for the purpose of inspecting the same and making necessary
repairs or replacements as called for hereunder or as the Landlord shall elect
to undertake for the safety, preservation, benefit or welfare of the Demised
Premises, or for exhibiting the Demised Premises in connection with a sale or
refinancing of the Demised Premises. Except in the case of emergency, Landlord
shall give Tenant reasonable advance oral or written notification of any entry
upon the Demised Premises by Landlord (which shall not be less than 24 hours
advance notice) and shall not interfere with the business or operations of
Tenant. In the case of emergency, Landlord shall give Tenant such notice of
entry as practicable under the circumstances.

 

18.       Indemnity. Tenant agrees that it will indemnify and hold harmless
Landlord from and against any and all claims, suits, actions and damages
incurred by Landlord as a result of Tenant’s breach of this Lease or for any
personal injury, loss of life or damage to property, sustained in or about the
Demised Premises or the buildings and improvements thereon or upon the adjacent
sidewalk, parking lot or streets, provided the foregoing indemnity shall not
extend to any claims, suits, actions or damages relating to any act, omission,
negligence or willful misconduct of Landlord. Landlord agrees to give Tenant
reasonable notice of any action which may be instituted against Landlord by
reason of any such claim, and to permit Tenant, if Tenant so elects, at its own
cost and expense, to engage counsel of its own choice and participate in the
defense of any such action.

  

Landlord agrees that it will indemnify and hold harmless Tenant from and against
any and all claims, suits, actions and damages incurred by Tenant as a result of
Landlord’s breach of this Lease or for any personal injury, loss of life or
damage to property, sustained or the buildings and improvements thereon or upon
the adjacent sidewalk, parking lot or streets to the extent caused by Landlord
or any agent of Landlord, provided the foregoing indemnity shall not extend to
any claims, suits, actions or damages relating to any act, omission, negligence
or willful misconduct of Tenant. Tenant agrees to give Landlord reasonable
notice of any action which may be instituted against Tenant by reason of any
such claim, and to permit Landlord, if Landlord so elects, at its own cost and
expense, to engage counsel of its own choice and participate in the defense of
any such action.

 

The terms and provisions of this Section 18 shall survive the expiration or
earlier termination of this Lease.

 

19.       Eminent Domain.

 

(a)       If the entire Demised Premises, or such portion of the Demised
Premises as Tenant reasonably determines will materially negatively impact
Tenant's use of the Demised Premises, shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose, this Lease
shall terminate upon the date of such taking. Except as provided below, no money
or other considerations shall be payable by Landlord to Tenant in connection
with such termination and Tenant shall have no right to share in the
condemnation award or in any judgment for damages caused by such taking or
condemnation. Notwithstanding the foregoing, Tenant may pursue a separate award
to recover the cost of Tenant’s moving expenses and improvements to the Demised
Premises paid for by Tenant and the loss of any trade fixtures or personal
property, provided that such separate award shall not reduce the award or
judgment recoverable by Landlord.

 

10 

 

  

(b)       If part of the Demised Premises is taken under the right of eminent
domain, and Tenant is able to conduct its business in ordinary fashion (as
reasonably determined by Tenant), then upon the vesting of title to the part of
the Demised Premises so taken by the authority exercising the right of eminent
domain and vacation thereof by Tenant, the rent payable by Tenant pursuant to
the provisions of this Lease and the division of the award received by such
partial taking as between Landlord and Tenant shall be equitably adjusted in the
manner to be agreed upon between Landlord and Tenant. Tenant agrees, however, in
the case of partial condemnation, at its own cost and expense, to repair the
damage to such buildings, equipment or construction and to reconstruct the
remaining portions of the buildings in such manner and with such materials that
the same shall be a complete architectural unit on the same type, material and
construction as existed prior to partial taking and demolition in accordance
with the requirements of Section 10 of this Lease, and Tenant agrees to use the
proceeds of any award received by Tenant to pay for the cost of such
restoration. Notwithstanding the foregoing, Tenant shall have no obligation to
make any repair, reconstruction, restoration or other expenditure in excess of
the award actually received by Tenant from the condemning authority.

 

20.       Hazardous Materials. Tenant (for itself and its employees, agents,
successors and assigns) covenants, promises and agrees that it will not use,
manufacturer, store, treat, transport, refine, handle, produce or dispose of any
Hazardous Materials in, at, on, under, upon or from Demised Premises; except in
all events in strict compliance with all applicable governmental laws,
ordinances, regulations and requirements. Tenant (for itself and its employees,
agents, successors and assigns) further covenants, promises and agrees that it
will not discharge, deposit, inject, dump, leak, spill, place or allow escape of
any Hazardous Materials in, at, on under, upon or from Demised Premises, or into
the sewer system serving the Demised Premises. Tenant agrees to and shall
indemnify, defend and hold Landlord harmless from and against any and all
claims, demands, liabilities, damages, suits, actions, judgments, fines,
penalties, losses, removal and/or remedial costs and/or charges, costs and
expenses (including attorneys’ fees) arising or resulting from, or suffered,
sustained or incurred by Landlord as a result of, any breach by Tenant of any of
its covenants in this Section. Without limitation of the foregoing, if Tenant
causes or permits any Hazardous Materials and the same results in contamination,
Tenant shall promptly, at is sole expense, take any and all necessary action to
return the Demised Premises to the condition existing prior to such
contamination. As used herein, the term “Hazardous Materials” shall mean
Asbestos, flammable substances, explosives, radioactive materials, PCB-laden
oil, hazardous materials, hazardous waste, pollutants, contaminates, toxic
substances, under any federal, state or local laws, ordinances, rules,
regulations or policies governing use, storage, treatment, transportation,
manufacturer, refinement, handling, production or disposal of such materials,
including without limitation, Section 9601 of Title 42 of the United State code.
Landlord represents and warrants to Tenant that, as of the Effective Date, there
are no Hazardous Materials at the Demised Premises which under existing
statutes, orders, standards, or regulations relating to environmental matters
require any remedial actions or any other work with respect to the Demised
Premises and Landlord has not received any notices requiring such remedial
actions or other work which has not been completed. Landlord further covenants
that Landlord will not discharge, deposit, inject, dump, leak, spill or place
any Hazardous Materials in, at, on under, upon or from Demised Premises, or into
the sewer system serving the Demised Premises. Landlord agrees to and shall
indemnify, defend and hold Tenant harmless from and against any and all claims,
demands, liabilities, damages, suits, actions, judgments, fines, penalties,
losses, removal and/or remedial costs and/or charges, costs and expenses
(including attorneys’ fees) arising or resulting from, or suffered, sustained or
incurred by Tenant as a result of, any breach by Landlord of any of its
covenants in this Section. The terms and provisions of this Section shall
survive the expiration or early termination of this Lease.

 

11 

 

  

21.       Estoppel Certificates. In connection with any proposed sale or
financing of the Demised Premises by Landlord, or upon time to time as requested
by Tenant, the non-requesting Party shall within ten (10) days after request by
the requesting Party, deliver to the requesting Party an estoppel certificate in
a form certifying as to matters customarily certified in estoppel certificates,
and, in the event of an estoppel certificate from Tenant to Landlord, Tenant
agrees that such estoppel certificate may be furnished to and relied upon by any
proposed purchaser or lender of the Demised Premises.

 

22.       No Waiver. No waiver of any covenant or condition in this indenture
contained or of any breach of any such covenant or condition, shall be taken to
constitute a waiver of any subsequent breach of such covenant or conditions, or
to justify or authorize the non-observance, on any other occasion, of the same,
or of any other covenant or condition thereof, nor shall the acceptance of rent
by Landlord at a time when Tenant is in default under any covenant or condition
hereof (excluding nonpayment of rent) be construed as a waiver of such default,
or of Landlord’s right to terminate this Lease on account of such existing
default, it being the express understanding and agreement that if at any time
Tenant should be in default in any of the covenants and conditions hereof in
respect to the maintenance, repair, reconstruction or erection of a building or
buildings, upon the Demised Premises, or in respect of any other covenant or
condition hereof, an acceptance by Landlord of rent accruing under this Lease
during the continuance of such default shall not be construed as a waiver of
such default, but the Landlord may, at any time thereafter, in case such default
continues, forfeit and terminate this indenture, on account of such default, in
the manner herein provided.

 

23.       Notices. Any notice or demand provided for or given pursuant to this
Lease shall be in writing and served on the parties at the addresses listed
above. Any notice shall be either (i) personally delivers to the addressee set
forth above, in which case it shall be deemed delivered on the date of delivery
to said addressee; or (ii) sent by registered or certified mail/return receipt
requested, in which case it shall be deemed delivered three (3) business days
after being deposited in the U.S. Mail; (iii) sent by a nationally recognized
overnight courier, in which case it shall be deemed delivered one (1) business
day after deposit with such courier; or (iv) sent by facsimile or electronic
mail during normal business hours in which case it shall be deemed delivered on
the day sent, provided an original is received by the addressee after being sent
by a nationally recognized overnight courier within one (1) business day of the
facsimile or electronic mail. The addresses, fax numbers and email addresses
listed below may be changes by written notice to the other parties, provided,
however, that no notice of a change of address, fax number or email address
shall be effective until the date of delivery of such notice. Copies of notices
are for informational purposes only and a failure to give or receive copies of
any notice shall not be deemed a failure to give notice.

 

24.       Mechanic’s Liens. Tenant shall not permit, any mechanic’s or
materialman’s or supplier’s liens (collectively, “Mechanic’s Liens”) to arise or
to be filed against the Demised Premises, or any portion thereof of interest
therein, by reason of any work, labor, services or materials supplies or claimed
to have been supplied to tenant, or in behalf of Tenant, or to anyone holding
the Demised Premises by, through or under Tenant, during the Term. If any such
Mechanic’s Liens shall at any time be filed against the Demised Premises, Tenant
shall cause same to be removed or discharged or otherwise bonded over to the
satisfaction of Landlord, within twenty (20) days after notice thereof from
Landlord; failing which Tenant shall thereupon be in default under this Lease.
The terms and provisions of this Section shall survive the expiration or earlier
termination of this Lease.

 

12 

 

  

25.       No Representation by Landlord. Except as provided in any separate
written agreement, Tenant acknowledges that Landlord has made no representation
with respect to the physical condition of the Demised Premises, or that they are
fit for a particular purpose or use, and Tenant agrees to accept such Demised
Premises “as is” and “where is” with all faults.

  

26.       Waiver of Right to Redeem. Tenant waives any right to redeem in the
event that Tenant shall be disposed or this Lease terminated by reason of any
default on the part of the Tenant.

  

27.       Attorney’s Fees. If the services of an attorney are required by
Landlord or Tenant to secure the performance of the other Party under this
Lease, or if any judicial remedy is necessary to enforce or interpret any
provision of the Lease, the prevailing Party shall be entitled to reasonable
attorney’s fees, costs and other expenses, in addition to any other relief to
which such Party may be entitled.

 

28.       Captions. The captions of this Lease are for convenience only, and are
not part of the Lease and do not in any way limit or amplify the terms and
provisions hereof.

 

29.       Definition. The term “Landlord,” as used in this Lease, means only the
owner for the time being of the land which constitutes the Demised Premises so
that in the event of any sales or sales of said land, the said Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord accruing after the sale of the Demised Premises to a successor
landlord. It shall be deemed and construed without further agreement between the
parties or their successors in interest, or between the parties and the
purchaser at any such sale, that the purchaser of the land has assumed and
agreed to carry out any and all covenants and obligations of Landlord hereunder.
Landlord shall provide written notice to Tenant prior to any sale of the Demised
Premises and assignment of this Lease by Landlord to a successor landlord.

 

30.       Entire Agreement; Amendments. This Lease contains the entire agreement
of the parties hereto with respect to the letting and hiring of the Demised
Premises and this Lease may not be amended, modified, released or discharged, in
whole or in part, except by an instrument in writing signed by Landlord and
Tenant.

 

31.       Invalidity of Particular Provisions. If any covenant, agreement or
condition of this Lease or the application thereof to any person, firm or
corporation or to any circumstance shall to any extent be invalid or
unenforceable, the remainder of this Lease, or the application of such covenant,
agreement or condition to persons, firms or corporations or to circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby. Each covenant, agreement or condition of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

 

13 

 

  

32.       Successors and Assigns. The covenants, conditions and agreements
contained in this Lease shall bind and insure to the benefit of Landlord and
Tenant and their respective permitted successors and assigns.

 

33.       Recordation. It is agreed between the parties that neither this Lease
nor any memorandum hereof shall be recorded.

 

34.       Purchase Option. Subject to the terms of this Section 34, Tenant will
have and is hereby granted the option to purchase the Demised Premises from
Landlord. The option to purchase the Land will be exercisable by Tenant, if at
all, by giving written notice of the exercise prior to the end of the fifth
Lease Year. Tenant shall not be permitted to exercise the purchase option set
forth in this Section 34 while Tenant is in default under this Lease. The
purchase price for the Land shall be: (i) Four Million Four Hundred Thousand and
00/100 Dollars ($4,400,000.00) if exercised during the first Lease Year, (ii)
Four Million Five Hundred Thirty Two Thousand and 00/100 Dollars ($4,532,000.00)
if exercised during the second Lease Year, (iii) Four Million Six Hundred Sixty
Seven Thousand Nine Hundred Sixty and 00/100 Dollars ($4,667,960.00) if
exercised during the third Lease Year, (iv) Four Million Eight Hundred Seven
Thousand Nine Hundred Ninety Eight and 80/100 Dollars ($4,807,998.80) if
exercised during the fourth Lease Year, or (v) Four Million Nine Hundred Fifty
Two Thousand Two Hundred Thirty Eight and 76/100 Dollars ($4,952,238.76) if
exercised during the fifth Lease Year (such applicable amount, the “Purchase
Price”). The closing will be consummated within sixty (60) days after Tenant's
exercises of such purchase option, or such other mutually agreeable date as the
parties may determine. At the closing, Landlord will convey title to the
Premises to Tenant by limited warranty deed free and clear of any mortgage or
other monetary lien encumbering the Premises and Tenant will pay to Landlord the
Purchase Price. Landlord and Tenant shall each pay their own attorneys' fees in
connection with any closing, and all other costs and expenses incurred in
connection with closing shall be paid in accordance with the custom of the
community in which the Premises is located.

 

35.       Name Change. Landlord and Tenant agree that Tenant shall be permitted
to change its name and/or to operate under a trade name differing from Tenant's
entity name without Landlord's consent.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

14 

 

 

 

[SIGNATURE PAGE TO LEASE]

 

IN WITNESS WHEREOF, the parties hereunto have caused this Lease to be duly
signed and sealed the day and year first above written

 

LANDLORD:   SWL Properties LLC               By: /s/ Kimberly L. Sagartz  
       Kimberly L. Sagartz, Member               TENANT:   Cardinal Laboratories
LLC, an Indiana limited liability company       By:  /s/ Jill C. Blumhoff  
Name: Jill C. Blumhoff   Title: Vice President  

 

 

 

 

 

 

15 

 

 

 

EXHIBIT “A”

BASE RENT

 

Lease Year Monthly Installments of Base Rent Annual Base Rent 1 $32,500.00
$390,000.00 2 $32,500.00 $390,000.00 3 $32,500.00 $390,000.00 4 $34,125.00
$409,500.00 5 $34,978.13 $419,737.50 6 $35,852.58 $430,230.94 7 $36,748.89
$440,986.71 8 (1st Renewal Term) $37,667.61 $452,011.38 9 (1st Renewal Term)
$38,609.31 $463,311.66 10 (1st Renewal Term) $39,574.54 $474,894.45 11 (1st
Renewal Term) $40,563.90 $486,766.82 12 (1st Renewal Term) $41,578.00
$498,935.99 13 (1st Renewal Term) $42,617.45 $511,409.39 14 (1st Renewal Term)
$43,682.89 $524,194.62 15 (2nd Renewal Term) $44,774.96 $537,299.49 16 (2nd
Renewal Term) $45,894.33 $550,731.97 17 (2nd Renewal Term) $47,041.69
$564,500.27 18 (2nd Renewal Term) $48,217.73 $578,612.78 19 (2nd Renewal Term)
$49,423.17 $593,078.10 20 (2nd Renewal Term) $50,658.75 $607,905.05 21 (2nd
Renewal Term) $51,925.22 $623,102.68

 

 



 

 

 



 



16 

